By the Court
It has been truly remarked by one of the ■counsel that the present case is a pure question of fact, involving many important considerations of the genuineness of handwriting, of the credibility of witnesses, and a variety of contradictory testimony. It is much to be desired therefore that it should be brought before that tribunal so congenial to the feelings and habits of the country, and so well adapted to decide questions of fact, a jury; but to direct an issue would expose the parties to unwarrantable expense, and to stay or set aside the execution which has been issued, leaving Oliver to an action upon the judgment of affirmance, would afford a mode of trial probably by no means satisfactory : moreover it is stated by the counsel of Oliver to be his determination to prosecute Jones on a criminal charge, and an expression of opinion on our part respecting the receipt would create an influence on the one side or the *105.utter; we stall therefore suspend the decision on the present .application until after the next Oyer and Terminer of the proper county, and direct the receipt to be placed in the hands of the clerk of this court that it may be produced there if required. If an indictment is not found, we shall render our decision; if found, we shall await its trial. In directing this course we are not to be considered as intimating any opinion against the validity of the receipt, nor do we recommend the prosecution of an indictment.